Case 17-32802   Doc 97   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Main
                           Document     Page 1 of 5
Case 17-32802   Doc 97   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Main
                           Document     Page 2 of 5
Case 17-32802   Doc 97   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Main
                           Document     Page 3 of 5
Case 17-32802   Doc 97   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Main
                           Document     Page 4 of 5
Case 17-32802   Doc 97   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Main
                           Document     Page 5 of 5
